Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.
It appears the dependency of claim 16, reciting am method should be changed to 15.
It appears the dependency of claim 17, reciting am method should be changed to 15.
It appears the dependency of claim 19, reciting am method should be changed to 15.

The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art. 
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 12-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0089617 (Onishi) in view of US 2011/0023027 (Kegel et al).
(memory system connectable to a host, comprising nonvolatile memory, a cache configured to cache a part of a multi-level mapping table) [Abstract; Fig. 5; Par. 0055; Par. 0066-0068; Par. 0320-0327]; and a processor to execute instructions stored on a machine-readable storage medium to: store a direct cache address translation data structure in the volatile memory that is usable to directly translate a block logical address for targeted data to a candidate physical location on the cache device (cache configured to cache a part of a multi-level mapping table which manages mapping between each of first type logical addresses designated by the host) [Abstract; Fig. 5; Par. 0055; Par. 0066-0068; Par. 0320-0327]; store a multilevel translation index in the volatile memory for translating the block logical address for the targeted data to an expected physical location of the targeted data on the cache device (multi-level mapping table including a plurality of tables corresponding to a plurality of hierarchical levels, each of the tables containing a plurality of address translation data portions, and each of the plurality of address translation data portions included in the table of each of the hierarchical levels covering a logical address range according to each hierarchical level) [Abstract; Fig. 5; Par. 0055; Par. 0066-0068; Par. 0320-0327]; and determine if the targeted data resides at the candidate physical location retrieved from the direct cache address translation data structure (execute, by referring to the address translation data portion corresponding to each of the hierarchical levels stored in the cache) [Abstract; Fig. 5; Par. 0055; Par. 0066-0068; Par. 0320-0327]; in response to the targeted data residing at the candidate physical location, access the targeted data (access in reference for each of the hierarchical level, the reference relating to the address translation data portion corresponding to each of the hierarchical levels stored in the cache) [Abstract; Fig. 5; Par. 0055; Par. 0066-0068; Par. 0320-0327].  Onishi fails to specifically teach translation data including a first set of I/O page tables including a set of guest page tables and a set of nested page tables, wherein: in response to the targeted data not residing at the candidate physical address, access the targeted data at the expected physical location retrieved from the multilevel translation index. However, Kegel teaches input/output memory management including multilevel address translation with table entry for a given request to include a pointer to set of guest translation tables and control logic to perform a one-level translation using a set of I/O page tables if the I/O request does not include a process identifier (the physical addresses generated by the guest OS would indeed be the system physical addresses (SPA) of the memory locations in the system) and, if not, perform a remap, a translation from a guest virtual address or a guest physical address to a system physical address  stored the hierarchical one or more translation tables (multi-level guest translation to translate an address associated with an I/O device-generated request using a set of I/O page tables if the I/O request includes a process identifier translation data stored in the system memory, i.e., table base address being changed to point to other device tables) [Par. 0020-0023; Par. 0007-0008; Par. 0027-0030; Par. 0042; Par. 0047-0048]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the application to combine the features of Kegel and Onishi in order to perform relocation of virtual addresses to available physical memory without degrading the system performance within a storage system that that allows multi-level mapping system stored independently and that allows each of the multiple levels to be re-written 

With respect to claim 2, Kegel teaches storage system with implemented method, wherein the low latency cache device comprises a second persistent storage device (persistent storage, classes of storage devices each with its own performance characteristics) [Par. 0004; Par. 0008].

With respect to claim 3, Kegel teaches storage system with implemented method, wherein the second persistent storage device comprises a storage class memory (SCM) (persistent storage, classes of storage devices each with its own performance characteristics) [Par. 0004; Par. 0008].

With respect to claim 10 and 17, Kegel teaches storage system with implemented method, wherein the direct cache address translation data structure stores a first identifier for the targeted data, wherein the physical address stores a second identifier assigned to the actual data at the candidate physical location and wherein the processor, executing the instructions, is to compare the first identifier to the second identifier to determine whether the actual data at the candidate physical location is the targeted data (multi-level guest translation to translate an address associated with an I/O device-generated request using a set of I/O page tables where table base address being changed to point to other device tables) [Par. 0042; Par. 0047-0048].

With respect to claim 12 and 19, Kegel teaches storage system with implemented method, wherein the processor, executing the instructions and in response to the block logical address for the targeted data not being associated with any candidate physical address, is to: determine the expected physical location for the targeted data using the multilevel translation index; and modify the direct cache address translation data structure to associate the determined expected physical location with the block logical address for the targeted data (multi-level guest translation to translate an address associated with an I/O device-generated request using a set of I/O page tables where table base address being changed to point to other device tables) [ Par. 0042; Par. 0047-0048]..

With respect to claim 13, Kegel teaches storage system with implemented method, wherein the multilevel translation index comprises: a first level translating the block logical address for the targeted data to an identifier for the targeted data; and a second level translating the identifier to the expected physical location of the targeted data (pointer to an interrupt remapping table (shown in FIG. 3) to remap the device's interrupts. Thus, in general, a translation from a guest virtual address or a guest physical address to a system physical address may be stored in one or more entries in one or more translation tables) [Par. 0020-0023].

Allowable Subject Matter
Claims 4-9, 11, 14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
R. Chen, Z. Qin, Y. Wang, D. Liu, Z. Shao and Y. Guan, "On-Demand Block-Level Address Mapping in Large-Scale NAND Flash Storage Systems," in IEEE Transactions on Computers, vol. 64, no. 6, pp. 1729-1741, 1 June 2015.
US 2014/0351388 (Srinivasan et al) teaching distributed object store in a network storage system uses location-independent global object identifiers maintaining hierarchical mapping structure, wherein a first mapping structure is a multilevel hierarchical structure, wherein using the location-independent object identifier of the particular data object to look up a location identifier of the particular data object in the multilevel hierarchical structure.
US 2011/0283048 (Feldman et al) teaching device comprising a control circuit adapted to implement a multi-level address mapping system within a data storage device; an interface coupled to the control circuit to receive commands and data from a host computer; wherein the multi-level address mapping system comprises multiple tables; and wherein address mapping comprises determining a physical location of a data storage medium from a logical block address. 

US 2018/0150392 (Booss et al) teaching system to perform operations comprising allocating a memory map for addressing a plurality of memory locations in a heap, the memory map comprising a root node, one or more second-level nodes, and a plurality of third-level nodes.
US 2019/0164612 (Solanki et al) teaching system maintaining a mapping of multi-level storage data component configured to receive a request for at least a portion of the upper page of multi-level storage cells; a component configured to detect that the request for at least the portion of the upper page of the word line of multi-level storage cells failed; service the request for the at least a portion of the upper page of the multi-level storage cells from the at least a portion of lower page of multi-level storage cells that corresponds to the at least a portion of the upper page of multi-level storage cells.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136